Exhibit 10.1

Proposed Stipulation of Settlement and

Release of Certain Class Action and Individual Claims

This Stipulation of Settlement and Release of Certain Class Action and
Individual Claims (“Stipulation” or “Settlement”) is made and entered into by
and between Defendants AnnTaylor Retail, Inc. and AnnTaylor Stores Corporation
(collectively, the “Defendants” or “AnnTaylor”), on one hand, and Plaintiffs
Melissa Laykin, Naoko So, and Amanda Watson (collectively, the “Individual
Plaintiffs”), on their own behalf and on behalf of a Class (as defined herein
below) to be certified on a provisional basis for settlement purposes only, on
the other hand. The Individual Plaintiffs and Defendants are collectively
referred to as the “Parties.” (Capitalized terms shall have the meanings set
forth in Section II or elsewhere in this Stipulation.)

I. BACKGROUND

Plaintiffs Laykin and So, as individuals and on behalf of all other similarly
situated, filed a putative class action complaint on February 15, 2005 in the
Los Angeles County Superior Court, Case No. BC328843. On May 5, 2005, Plaintiff
Watson, as an individual and on behalf of all others similarly situated, filed a
similar putative class action complaint in San Francisco Superior Court, Case
No. CGC05-441020. Both of these Actions allege that AnnTaylor improperly
classified its California-based Store Managers, Senior Assistant Managers, and
Assistant Managers as exempt from overtime laws, thereby depriving them of
overtime pay and adequate meal and rest periods, failed to keep records properly
concerning time worked, failed to provide accurate itemized wage statements or
final paychecks, and, based on those underlying allegations, engaged in unfair
business practices. AnnTaylor denied all of the allegations. The Parties
stipulated to transfer the Watson action to Los Angeles to be coordinated with
the pending action brought by Plaintiffs Laykin and So as Los Angeles Superior
Court Case No. BC342729. In December 2005, the Parties participated in a
full-day mediation with private mediator Gig Kyriacou. Mediation did not result
in settlement at that time. After further investigation and discovery, in
February 2006, the Parties re-entered settlement negotiations, facilitated by
Mr. Kyriacou, and arrived at a proposed settlement on February 28, 2006.

 

PROPOSED STIPULATION OF SETTLEMENT

1



--------------------------------------------------------------------------------

II. DEFINITIONS

Unless otherwise defined herein, capitalized terms used in this Stipulation
shall have the meaning set forth below:

A. “Administrative Costs” means all administrative costs of settlement,
including cost of notice to the Class, claims administration, and any fees and
costs incurred or charged by the Settlement Administrator in connection with the
execution of its duties under this Stipulation.

B. “Authorized Claimants” means those Settlement Class Members who submit a
valid and timely Claim Form to the Settlement Administrator to register their
claim for a Settlement Payment under this Stipulation.

C. “Claim Deadline” means the date 60 days after the date on which Class Notice
is mailed to Class Members.

D. “Claim Form” means the form attached as Exhibit A hereto.

E. “Class” or “Class Member” means those current and former Store Managers
(including Coaching Store Managers, but not General Managers), Senior Assistant
Managers, and Assistant Managers classified as exempt who worked at AnnTaylor
California retail store locations at any time during the Class Period.

F. “Class Notice” means the Notice of Proposed Class Settlement and Final
Fairness and Approval Hearing attached as Exhibit B hereto.

 

PROPOSED STIPULATION OF SETTLEMENT

2



--------------------------------------------------------------------------------

G. “Class Counsel” means the law firms of Kramer & Jacob, LLP, and Keller Grover
LLP.

H. “Class Period” means February 15, 2001, through and including the Effective
Date.

I. “Complaints” refers to the coordinated putative class action complaints
(including all amendments thereto) filed by: (1) Individual Plaintiffs Melissa
Laykin and Naoko So against AnnTaylor Retail Inc., in Los Angeles Superior Court
on February 15, 2001, Case No. BC328843, and (2) Individual Plaintiff Amanda
Watson against AnnTaylor Stores Corporation, in San Francisco Superior Court on
May 5, 2005, Case No. CGC05-441020 (and transferred to Los Angeles Superior
Court as Case No. BC342729).

J. “Defense Counsel” means the law firm of Skadden, Arps, Slate, Meagher & Flom
LLP.

K. “Effective Date” means the date when this Settlement will become final and
effective, which shall be upon the occurrence of all of the following events:
(i) entry of the Preliminary Approval Order; (ii) entry of the Final Judgment
attached as Exhibit C hereto; and (iii) the Final Judgment becomes final, which
shall mean (a) if a timely notice of appeal is not filed, the expiration of the
time for appeal; or (b) if a timely notice of appeal is filed, the day after the
Final Judgment is affirmed, or the appeal or review is dismissed or denied, and
the Final Judgment is no longer subject to judicial review or other challenge.

L. “Employee Taxes” refers to the minimum amount of any and all Federal, state
and local taxes required to be withheld from the wage portion of the Settlement
Payments, including but not limited to any withholdings required by the Federal
Insurance Contributions Act, the Federal Unemployment Tax Act, and/or any
similar state taxes and withholdings required of employees, such as for
unemployment or disability insurance.

 

PROPOSED STIPULATION OF SETTLEMENT

3



--------------------------------------------------------------------------------

M. “Employer Taxes” means employer taxes and contributions imposed on the wage
portions of the Settlement Payments under the Federal Insurance Contributions
Act, the Federal Unemployment Tax Act, and any similar state taxes and
contributions required of employers, such as for unemployment insurance.

N. “Enhancements” means those amounts to be paid to each Individual Plaintiff
for her role in serving as a named class representative and assisting Class
Counsel in this Litigation.

O. “Final Judgment” means the proposed judgment attached as Exhibit C hereto.

P. “Final Approval Order” means the proposed judicial Order giving final
approval to this Settlement and dismissing all claims in the Litigation with
prejudice, attached as Exhibit D hereto.

Q. “Litigation” or “Actions” means the coordinated proceedings initiated by the
Complaints.

R. “Objection/Exclusion Deadline” means the date 40 days after the date on which
Class Notice is mailed to Class Members.

S. “Plaintiffs” means Individual Plaintiffs Melissa Laykin, Naoko So, and Amanda
Watson, along with the Class Members.

 

PROPOSED STIPULATION OF SETTLEMENT

4



--------------------------------------------------------------------------------

T. “Preliminary Approval Order” means the proposed judicial Order preliminarily
approving this Settlement attached as Exhibit E hereto.

U. “Released Claims” means any and all claims, demands, obligations, causes of
action, rights, and/or liabilities, including damages, restitution, injunctive
or declaratory relief, interest, statutory “waiting time” penalties, civil or
other penalties, punitive damages, costs, expenses, attorneys’ fees and any
other form of relief or remedy of any kind, nature, or description whatsoever,
in law or in equity, whether known or unknown, suspected or unsuspected, whether
premised on statute, regulation, contract, tort or other theory of liability
under state or Federal law, arising out of or related to the alleged
misclassification of AnnTaylor’s California retail Store Managers, Senior
Assistant Managers, and/or Assistant Managers, overtime, meal/rest periods,
penalties (arising out of the facts alleged in the Complaints, including all
waiting time penalties and California Labor Code Section 226 penalties), and/or
any unfair business practices claim based on these underlying claims, between
February 15, 2001 and the Effective Date. Released Claims does not cover any
claim for vacation wages.

V. “Released Parties” include Defendants, their affiliates and subsidiaries, and
each of their respective present and former officers, directors, members,
managers, shareholders, agents, operators, partners, joint venturers,
consultants, advisors, attorneys, family members and employees, and the heirs,
administrators, successors or assigns of said persons and entities.

W. “Request for Exclusion” means a request to be excluded from the Class
submitted in accordance with the process set forth in Section VIII.E below.

 

PROPOSED STIPULATION OF SETTLEMENT

5



--------------------------------------------------------------------------------

X. “Settlement Consideration” means the maximum settlement amount set forth in
Section IV below.

Y. “Settlement Administrator” means Rosenthal & Company, located at 14 Galli
Dr., Suite 100, Novato, CA 94949, Telephone: (415) 382-6996, FAX:
(415) 382-6565.

Z. “Settlement Class Members” means those Class Members who have not opted out
of the Class by filing a timely Request for Exclusion.

AA. “Settlement Payment” means the cash amount to be paid to each Authorized
Claimant hereunder.

III. RECITALS

WHEREAS, the Litigation is predicated upon allegations that Defendants
improperly classified the Individual Plaintiffs and Class Members as exempt
employees, thereby improperly depriving them of overtime pay and adequate meal
and rest periods;

WHEREAS, Defendants have denied and continue to deny these allegations;

WHEREAS, Class Counsel and Defense Counsel have investigated the facts relating
to the claims alleged and the underlying events and transactions in the
Litigation, have conducted discovery of each other’s respective claims and
defenses, and have made a thorough study of the legal principles applicable to
the claims asserted against Defendants;

WHEREAS, Individual Plaintiffs, Class Counsel, Defense Counsel and Defendants
agree that there are numerous disputed issues of fact and law relating to the
claims asserted in the Litigation, including those relating to whether the
Actions should be certified as a class action;

WHEREAS, Class Counsel and Defense Counsel have engaged in extensive arms-length
negotiations, with the assistance of an experienced mediator, concerning the
settlement of the claims asserted in the Litigation;

 

PROPOSED STIPULATION OF SETTLEMENT

6



--------------------------------------------------------------------------------

WHEREAS, the Individual Plaintiffs and Class Counsel have concluded, based upon
their investigation, and taking into account the sharply contested and disputed
legal and factual issues involved, the expense and time necessary to prosecute
the Litigation through trial and possible appeals, the risks, uncertainty and
costs of further prosecution of the Litigation, including the challenge to
certifying these Actions as a class action, the uncertainties of complex
litigation, and the relative benefits to be conferred upon the Individual
Plaintiffs and the Class Members pursuant to this Settlement, that a settlement
with Defendants on the terms set forth herein is fair, reasonable, adequate, and
in the best interests of the Class as a whole, and have agreed to settle the
Litigation on the terms set forth herein;

WHEREAS, Defendants desire to settle the Litigation and the claims asserted in
the Litigation on the terms and conditions set forth in this Stipulation,
without any admission of liability, for the purposes of avoiding the burden,
distraction, expense and uncertainty of protracted litigation and of putting to
rest the controversies raised by the Litigation;

NOW, THEREFORE, intending to be legally bound and acknowledging the sufficiency
of the consideration and undertakings set forth below, the Individual
Plaintiffs, individually and on behalf of the Class, and Defendants agree,
subject to Court approval pursuant to Sections 382 and 877.6 of the California
Code of Civil Procedure, that the Litigation shall be fully and finally
compromised and settled on the following terms and conditions:

IV. THE SETTLEMENT

The Individual Plaintiffs and Defendants have agreed to settle the Litigation by
agreement of AnnTaylor, among other things, to stipulate to certification of a
provisional settlement class and to pay up to a maximum of $6,500,000 (including
a 5% contingency) as such funds are needed to pay any required distributions
hereunder, plus up to $50,000 in Administrative Costs, upon the terms and
conditions set forth herein, including but not limited to a release by
Plaintiffs of claims against the Released Parties.

 

PROPOSED STIPULATION OF SETTLEMENT

7



--------------------------------------------------------------------------------

A. Settlement Consideration. The Settlement Consideration shall consist of the
following, as more particularly described below in this Stipulation:

 

  •   Individual Plaintiffs each may receive an Enhancement for her role in
assisting Class Counsel, in addition to submitting a claim for a Settlement
Payment: Plaintiff Laykin may receive an Enhancement of up to $20,000, and
Plaintiffs So and Watson may each receive up to $15,000, all subject to Court
approval;

 

  •   AnnTaylor will join in Class Counsel’s application for an aggregate Fee
Award of up to 27.5% of the Settlement Consideration ($1,787,500) plus actual
costs and expenses incurred up to $30,000;

 

  •   AnnTaylor shall separately pay the first $50,000 in Administrative Costs,
while any Administrative Costs above $50,000 shall be paid from the Settlement
Consideration (first from the 5% contingency and then from any unclaimed
settlement amounts);

 

  •   The net Settlement Consideration, after deduction for the Enhancements,
Fee Award, and 5% contingency fund, will be allocated, and distributed, on a
claims-made basis according to the distribution formula set forth in Section
VIII.G.2 below.

 

  •   AnnTaylor is responsible for any Employer Taxes outside of the Settlement
amount.

B. No Settlement Fund Created. All amounts paid under this Settlement, other
than the Enhancements, Fee Award and Administrative Costs, shall be on a
claims-made basis. There shall be no settlement fund created, and the provisions
of California Code of Civil Procedure Section 384 shall not apply to this
Settlement. The Parties specifically agree that the provisions of Section 384
are inapplicable to this Settlement, and that this is a material term of the
Stipulation. The Parties agree that

 

PROPOSED STIPULATION OF SETTLEMENT

8



--------------------------------------------------------------------------------

AnnTaylor is not required to contribute any amounts to the Settlement unless
there is a Court Order, approved claim or Administrative Costs for the subject
amount, and that any portion of the Settlement Consideration not distributed
(including any unclaimed settlement payments or Enhancements, settlement checks
not cashed, and any unused portion of the 5% contingency amount) remains the
property of AnnTaylor.

V. STIPULATION OF CLASS CERTIFICATION

The Parties stipulate to the certification of these Actions for purposes of
settlement only. This Stipulation is contingent upon the final approval and
certification of the Class for settlement purposes. Should the Settlement not
become final, for whatever reason, the fact that the Parties were willing to
stipulate provisionally to class certification as part of the Settlement shall
have no bearing on, and shall not be admissible in connection with, the issue of
whether a class should be certified in a non-settlement context in the Actions.
AnnTaylor expressly reserves its rights to oppose class certification should
this Settlement be modified or reversed on appeal or otherwise not become final.

VI. BENEFITS OF SETTLEMENT

A. To Class Members. Individual Plaintiffs recognize the expense and length of
continued proceedings necessary to continue the Litigation against AnnTaylor
through trial and through any possible appeals. The Individual Plaintiffs have
also taken into account the uncertainty and risk of the outcome of further
litigation, and the difficulties and delays inherent in such litigation,
including those involved in class certification. The Individual Plaintiffs are
also aware of the burdens of proof necessary to establish liability for the
claims asserted in the Actions, AnnTaylor’s defenses thereto, and the
difficulties in establishing damages for the Plaintiffs. Individual Plaintiffs
have

 

PROPOSED STIPULATION OF SETTLEMENT

9



--------------------------------------------------------------------------------

also considered the significant settlement negotiations conducted by the
Parties. While the Individual Plaintiffs have claimed and continue to claim that
the Released Claims have merit and give rise to liability on the part of
AnnTaylor, based on the foregoing, the Individual Plaintiffs have determined
that the Settlement set forth in this Stipulation is fair, adequate and
reasonable, and is in the best interests of Plaintiffs and the Class as a whole.

B. To Defendants. AnnTaylor recognizes the expense and length of continued
proceedings necessary to continue the Litigation through trial and through any
possible appeals. AnnTaylor also recognizes that the expense and time spent
pursuing this Litigation will detract from resources that may be used to run its
business. While AnnTaylor denies any wrongdoing or liability arising out of any
of the facts or conduct alleged in the Litigation, and believes that it has
valid defenses to Plaintiffs’ claims, based on the foregoing factors, AnnTaylor
has determined that the Settlement set forth herein is fair, adequate,
reasonable, and is in AnnTaylor’s best interests.

VII. RELEASES

A. Release By the Individual Plaintiffs. In consideration of Defendants’
promises and agreements as set forth herein, each of the Individual Plaintiffs
hereby fully releases and forever discharges the Released Parties from any and
all Released Claims, as well as generally releases and discharges the Released
Parties from any and all claims, demands, obligations, causes of action, rights,
or liabilities of any kind which have been or could have been asserted against
the Released Parties arising out of or relating to the Individual Plaintiffs’
employment with AnnTaylor or termination thereof and/or any other event, act,
occurrence, or omission taking place on or before the Effective Date, including
but

 

PROPOSED STIPULATION OF SETTLEMENT

10



--------------------------------------------------------------------------------

not limited to claims for wages, restitution, penalties, retaliation, or
wrongful termination of employment, and including any other claims whatsoever,
including claims based on alleged discrimination on the basis of sex, race,
national origin, ancestry, age, religion, disability, handicap, and/or veteran
status, and/or any other state or federal or common law, statutory, or other
claims arising out of or relating to the Individual Plaintiffs’ employment with
AnnTaylor and/or any other matters on or before the Effective Date; provided,
however, that this release shall not extend to the pending claim by Plaintiff
Laykin for workers’ compensation benefits filed with the California Workers’
Compensation Appeals Board.

This release specifically includes any and all claims, demands, obligations
and/or causes of action for damages, restitution, penalties, interest, and
attorneys’ fees and costs relating to or in any way connected with the matters
referred to herein, whether or not known or suspected to exist, and whether or
not specifically or particularly described herein. Thus, each of the Individual
Plaintiffs expressly waives any right or claim or right to assert hereafter that
any claim, demand, obligation, and/or cause of action has, through ignorance,
oversight, or error, been omitted from the terms of this Stipulation.
Specifically, each Individual Plaintiff waives all rights and benefits afforded
by California Civil Code Section 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Each Individual Plaintiff makes this waiver with full knowledge of her rights
and with the specific intent to release all known and unknown or unsuspected
claims arising on or before the Effective Date, and therefore specifically
waives the provisions of Section 1542 as well as any statute or common law
doctrine in any state of the United States which otherwise prevents releases of
unknown claims.

Any Individual Plaintiff who properly opts out of the Class using the Request
for Exclusion procedure, infra, will not be entitled to any payment or benefit
from the Settlement and will not be bound by the Settlement including the
Release by the Individual Plaintiffs or have any right to object, appeal or
comment thereon.

 

PROPOSED STIPULATION OF SETTLEMENT

11



--------------------------------------------------------------------------------

B. Release by Settlement Class Members. As to the remaining Settlement Class
Members, it is the desire of the Parties to fully, finally, and forever settle,
compromise, and discharge all disputes and claims arising from or related in any
way to the Litigation as described in the definition of “Released Claims” above
in Section II. U. Upon the Final Judgment, in consideration of Defendant’s
obligations and promises as set forth herein, each Settlement Class Member shall
be bound by this Stipulation, shall have fully, finally and forever released,
relinquished and discharged each and all of the Released Parties from the
Released Claims, and shall have recourse exclusively to the benefits, rights,
and remedies provided hereunder. It is the intent of the Parties that the Final
Judgment entered by the Court shall have res judicata effect and shall be final
and binding upon all Settlement Class Members regarding the Released Claims,
whether or not they submit claims, are Authorized Claimants, or receive
Settlement Payments. As to the Released Claims only, each Settlement Class
Member waives all rights and benefits afforded by California Civil Code
Section 1542, as well as under any other statutes or common law principles of
similar effect in any state of the United States which otherwise prevents
releases of unknown claims. Section 1542 provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, each Settlement Class Member shall be deemed to have acknowledged that
this Stipulation is intended to include in its effect any and all Released
Claims not known or suspected to exist in his or her favor through the Final
Judgment. Each Settlement Class Member shall be deemed to have made the
foregoing release as if by manually signing it.

 

PROPOSED STIPULATION OF SETTLEMENT

12



--------------------------------------------------------------------------------

C. General Managers Not Included in Release. The Parties acknowledge that
General Managers employed at AnnTaylor retail stores in California are not a
part of the Class and that claims applicable to General Managers are not
included in the Released Claims. The Parties also acknowledge and agree that
there is a tolling of any statutes of limitation applicable to the claims
asserted in the Litigation by or on behalf of General Managers. This tolling
period extends from filing of the Litigation on February 15, 2005, to the
Effective Date.

VIII. APPROVAL OF SETTLEMENT AND SETTLEMENT IMPLEMENTATION

A. Preliminary Approval Hearing. As soon as practicable, the Parties shall
jointly submit this Stipulation to the Court for its approval, which shall be
embodied in a Preliminary Approval Order substantially in the form attached
hereto as Exhibit E. Such submission shall include such motions, pleadings and
evidence as may be required for the Court to determine that this Stipulation is
fair, adequate and reasonable, and that constitutes a “good faith settlement”
within the meaning of Section 877.6 of the California Code of Civil Procedure.

B. Mailing of Class Notice and Related Documents.

1. Class Member Data. Within ten (10) days after the Court’s entry of the
Preliminary Approval Order, AnnTaylor will provide to the Settlement
Administrator the names, social security numbers, last known mailing addresses,
dates of employment, job positions held, number of work weeks in each covered
job position, and rates of pay in the relevant job position(s) for each Class
Member

 

PROPOSED STIPULATION OF SETTLEMENT

13



--------------------------------------------------------------------------------

during the Class Period, and such other data sufficient to permit the Settlement
Administrator to make the distributional calculations required hereunder.
AnnTaylor agrees to provide any additional information the Settlement
Administrator may reasonably request to give notice and administer the
Settlement process. AnnTaylor will also provide Class Counsel with a copy of the
data provided to the Settlement Administrator within five (5) days of submission
of same to the Settlement Administrator.

2. Notice Mailing Procedure. The Settlement Administrator shall be responsible
for printing and mailing the Class Notice and all forms. Using the information
provided by AnnTaylor, the Settlement Administrator shall, within twenty
(20) days after entry of the Preliminary Approval Order, send each Class Member
the Class Notice and a Claim Form by first class U.S. mail. For any Class
Notices returned to the Settlement Administrator as non-deliverable before the
Objection/Exclusion Deadline, the Settlement Administrator shall make a single
attempt to locate the Class Member using the Settlement Administrator’s standard
procedures for making a second-level mailing effort. In the event the procedures
in this Section VIII.B are followed and the intended recipient still does not
receive a Class Notice, the intended recipient nevertheless shall be deemed a
Settlement Class Member if he or she does not timely request exclusion from the
Class.

3. Sufficient Notice. Compliance with the procedures described in this Section
VIII.B shall constitute due and sufficient notice to potential Class Members of
this Settlement and the Final Fairness Hearing, shall satisfy the requirements
of due process, and nothing else shall be required of the Plaintiffs, Class
Counsel, Defendants, Defense Counsel or the Settlement Administrator to provide
notice of the Settlement and Final Fairness Hearing.

 

PROPOSED STIPULATION OF SETTLEMENT

14



--------------------------------------------------------------------------------

4. Declaration of Compliance. Within fifteen (15) days following the
Objection/Exclusion Deadline, the Settlement Administrator shall provide Class
Counsel and Defense Counsel with a declaration attesting to completion of the
notice process set forth in this Section VIII.B, including an explanation of
efforts to resend any Class Notices returned as undeliverable.

C. Procedure for Submitting Claims.

1. Claim Form. Class Members must send in a Claim Form in order to submit a
claim. Each Claim Form shall set forth the Class Member’s dates of employment
with AnnTaylor and job position(s) held and the number of work weeks in each
such position covered by the Settlement, as indicated in the Class Member
information provided by AnnTaylor to the Settlement Administrator. The Claim
Form shall also include instructions on how to submit a claim, and shall notify
Class Members that the Claim Form must be completed, signed and returned by
first class mail no later than the Claim Deadline for a Settlement Class Member
to be eligible to receive any Settlement Payment.

2. Timeliness and Validity of Claims. To be effective, the Claim Form must be
fully completed and signed by each Class Member or his or her authorized
representative, under penalty of perjury and without substantive deletion or
amendment of any language on the form, and returned to the Settlement

 

PROPOSED STIPULATION OF SETTLEMENT

15



--------------------------------------------------------------------------------

Administrator postmarked no later than the Claim Deadline. The date of the
postmark on the return envelope shall be the exclusive means used to determine
whether a Class Member has timely returned the Claim Form on or before the Claim
Deadline. In the event that the postmark is illegible, the Claim Form shall be
deemed untimely unless it is received within five (5) calendar days after the
Claim Deadline. Claim Forms returned to the Settlement Administrator that are
postmarked after the Claim Deadline shall be conclusively deemed untimely and
invalid. Any Settlement Class Member who fails to submit a valid and timely
Claim Form shall be bound by all terms of the Settlement and any Final Judgment
entered in this Litigation but will be barred from receiving a Settlement
Payment or any other benefit from the Settlement. For purposes of this
Stipulation, a Claim Form shall be deemed valid only if it has been fully
completed (without substantive deletion or amendment) and: (a) the Claim Form
contains the Class Member’s name (and any others used during the Class Period),
the Class Member’s social security number; (b) the Class Member has dated and
signed the Claim Form under penalty of perjury; and (c) the name and social
security number provided by the Class Member on the Claim Form matches
AnnTaylor’s records. The name and social security number provided by the Class
Member will be deemed to match AnnTaylor’s records only if: (1) both the first
name and the last name and the social security number provided by the Class
Member match AnnTaylor’s records; or (2) the first name and the social security
number provided by the Class Member match AnnTaylor’s records and it appears the
last name has been changed as a result of a change in marital status. In the
event of a conflict concerning the information provided on a Claim Form, the
Settlement Administrator’s resolution of the conflict, based on information
provided by the Class Member and by AnnTaylor’s records, shall be determinative.

 

PROPOSED STIPULATION OF SETTLEMENT

16



--------------------------------------------------------------------------------

D. Resolution of Disputed Claims. Any Settlement Class Member who disagrees with
the data used to calculate his or her claim as reflected on the Claim Form shall
be allowed to indicate and explain such disagreement on the Claim Form. The
Settlement Administrator shall resolve the disagreement with the Settlement
Class Member using the employee records provided by AnnTaylor and further
information as the Settlement Administrator may request from either AnnTaylor or
Class Counsel. Upon request by the Settlement Administrator or AnnTaylor, Class
Counsel will assist in attempting to resolve any disagreements involving
Settlement Class Members. In the event of a dispute or discrepancy between a
Settlement Class Member’s claim and the information reflected in AnnTaylor’s
records, the records of AnnTaylor will control, unless inconsistent with
paycheck stubs provided by the Class Member (in which case the pay stubs will
control). The Settlement Administrator’s decisions as to dates of employment and
claim amounts will be final and non-appealable.

E. Procedure for Requesting Exclusion From or Objecting to Settlement. Class
Members shall submit objections to the Settlement and/or request exclusion from
the Class using the following procedures:

1. Procedure for Requesting Exclusion. The Class Notice shall provide that Class
Members who wish to exclude themselves from the Class must complete and return a
written request for exclusion (“Request for Exclusion”) within the
Objection/Exclusion Deadline. The Class Notice shall provide sample language for
the Request for Exclusion. The date of the postmark on the return mailing
envelope shall be the exclusive means used to determine whether a Request for
Exclusion has been timely submitted. In the event that the postmark is
illegible, the Request for Exclusion shall be deemed untimely unless it is
received within five (5) calendar days after the Objection/Exclusion

 

PROPOSED STIPULATION OF SETTLEMENT

17



--------------------------------------------------------------------------------

Deadline. Any Class Member who properly opts out of the Class using this
procedure will not be entitled to any payment or benefit from the Settlement and
will not be bound by the Settlement or have any right to object, appeal or
comment thereon. Class Members who fail to submit a valid and timely Request for
Exclusion on or before the Objection/Exclusion Deadline shall become Settlement
Class Members, and thus be bound by all terms of the Settlement and any Final
Judgment entered in this Litigation if the Settlement is approved by the Court,
regardless of whether they ineffectively or untimely request exclusion from the
Settlement. No later than ten (10) days after the Objection/Exclusion Deadline,
the Settlement Administrator shall provide to both Class Counsel and Defense
Counsel a complete list of all Class Members who have timely requested exclusion
from the Class. If the total number of Plaintiffs who request exclusion equals
6.5% or more of the number of Class Members, AnnTaylor will have the option of
rejecting the Settlement in its entirety. If AnnTaylor elects to exercise its
rights under this provision, it will so notify Class Counsel and the Court no
later than ten (10) days after receiving notice from the Settlement
Administrator of the number of opt-outs.

2. Individual Plaintiffs’ Opt-out Rights. Notwithstanding any contrary provision
in this Stipulation, Individual Plaintiffs Laykin and So retain the right to
individually request exclusion from the Settlement in a timely manner and in
accordance with the same procedure as any other Class Member. If either Melissa
Laykin or Naoko So opts out of the Settlement, then she will forego any right to
an Enhancement. Such Enhancements will be retained by AnnTaylor as unclaimed
settlement amounts. Should either Melissa Laykin or Naoko So opt out, Section
VII of this Stipulation, pertaining to the release of claims, shall not apply to
her. Individual Plaintiff Amanda Watson hereby waives any right to seek
exclusion from the Class or to appeal from the Final Judgment.

 

PROPOSED STIPULATION OF SETTLEMENT

18



--------------------------------------------------------------------------------

3. Procedure for Objecting to the Settlement. The Class Notice shall provide
that only Settlement Class Members may object to the Settlement and that those
who wish to do so must file with the Court and serve on Class Counsel and
Defense Counsel a written statement objecting to the Settlement by the
Objection/Exclusion Deadline. No Class Member shall be entitled to be heard at
the Final Fairness Hearing (whether individually or through separate counsel) or
to object to the Settlement, and no written objections or briefs submitted by
any Class Member shall be received or considered by the Court, unless written
notice of the Class Member’s intention to appear at the Final Fairness Hearing,
and copies of any written objections or briefs, shall have been filed timely
with the Court and served on counsel for the Parties on or before the
Objection/Exclusion Deadline. The date of the postmark on the return mailing
envelope shall be the exclusive means used to determine whether an objection
and/or notice of intention to appear has been timely submitted. In the event
that the postmark is illegible, the objection and/or notice of intention to
appear shall be deemed untimely unless it is received within five (5) calendar
days after the Objection/Exclusion Deadline. Class Members who fail to file and
serve timely written objections in the manner specified above shall be deemed to
have waived any objections and shall be foreclosed from making any objection
(whether by appeal or otherwise) to the Settlement, unless otherwise ordered by
the Court.

4. Responses to Objections. Class Counsel and Defense Counsel may, at least ten
(10) days (or such other number of days as the Court shall specify) before the
Final Fairness Hearing, file any responses to any written objections submitted
to the Court by Class Members in accordance with this Stipulation.

5. Individual Plaintiffs’ Waiver of Right to Object. All Individual Plaintiffs
waive any right to object to, as a condition of, this Settlement. Any right of
Melissa Laykin or

 

PROPOSED STIPULATION OF SETTLEMENT

19



--------------------------------------------------------------------------------

Naoko So to opt out does not alter this waiver of their right to object. Melissa
Laykin and Naoko So, as well as Amanda Watson, hereby endorse this Settlement as
fair, reasonable, and adequate and in the best interests of the Class as a
whole, and have authorized their attorneys to take all steps reasonably
necessary to obtain Court approval of the Settlement.

6. No Solicitation of Settlement Objections or Exclusions. The Parties agree to
use their best efforts to carry out the terms of this Settlement. While the
Individual Plaintiffs and Class Counsel may communicate with Class Members, at
no time shall any of the Parties or their counsel seek to solicit or otherwise
encourage any Class Member to object to the Settlement or request exclusion from
the Class, or encourage any Class Member to appeal from the Final Judgment.

F. Final Settlement Approval Hearing and Entry of Final Judgment. On the date
set forth in the Preliminary Approval Order, which shall be approximately ninety
(90) days after the Court grants preliminary approval, a final hearing shall be
conducted to determine the fairness of and final approval of the Settlement (the
“Final Fairness Hearing”) and specifically to determine: (a) whether the Court
should give this Stipulation and certification of the provisional settlement
Class final approval; (b) Class Counsel’s application for an award of attorneys’
fees and costs; and (c) any timely objections made pursuant to this Section VIII
and all responses by the Parties to such objections. At the Final Fairness
Hearing, the Parties shall ask the Court to give final approval to this
Stipulation, and if such approval is granted, present a proposed Final Approval
Order and Final Judgment dismissing all claims in the Actions with prejudice, in
substantially the forms attached hereto as Exhibits C and D for the Court’s
approval and entry. Class Counsel shall furnish the Settlement Administrator
with a copy and serve Defense Counsel with notice of entry of the Final Approval
Order and Final Judgment within two (2) business days of receiving them from the
Court.

 

PROPOSED STIPULATION OF SETTLEMENT

20



--------------------------------------------------------------------------------

G. Allocation of Settlement Consideration. Distribution of the Settlement
Consideration to Settlement Class Members shall be made by the Settlement
Administrator and shall take two forms as described below:

1. Enhancements to Individual Plaintiffs. The first form of distribution shall
take the form of an Enhancement to be paid from the Settlement Consideration to
the Individual Plaintiffs, who actively participated in the litigation and
settlement of the Actions. AnnTaylor will not oppose Enhancements of up to the
following amounts: $20,000 to Melissa Laykin; $15,000 to Naoko So; and $15,000
to Amanda Watson. In order to receive an Enhancement, each Individual Plaintiff
must remain a Settlement Class Member. AnnTaylor shall pay the Enhancements
within fifteen (15) days after the Effective Date. Enhancement payments shall be
reported on IRS Form 1099. Each Individual Plaintiff may receive a Settlement
Payment in addition to an Enhancement to the extent that she submits a valid and
timely Claim Form demonstrating entitlement to a Settlement Payment.

2. Settlement Payments to Class Members. The second form of distribution shall
consist of cash Settlement Payments to Authorized Claimants. Class Members will
recover through a claims made process. The amount of each Class Member’s
potential recovery will be determined by a formula so that the aggregate
recovery for all Class Members equals the amount of the Settlement Consideration
less any Enhancements, as set forth above, Class Counsel’s Fee Award (including
costs) as set forth in Section VIII.K below, the 5% contingency amount, and any
excess Administrative Costs above $50,000 not satisfied from the 5% contingency
and any

 

PROPOSED STIPULATION OF SETTLEMENT

21



--------------------------------------------------------------------------------

unclaimed settlement funds (to be deducted in accordance with Section VIII.H.2,
below). Applying the formula, Store Managers (including Coaching Store Managers)
will be awarded approximately $118.40 for each week worked during the Class
Period; Senior Assistant Managers will be awarded approximately $95.94 for each
week worked during the Class Period; and Assistant Managers will be awarded
approximately $68.60 for each week worked during the Class Period. Amounts paid
to Class Members for partial weeks worked will be prorated based on a five-day
work week. Any amounts not claimed by Class Members shall remain the property of
AnnTaylor in accordance with Section IV of this Stipulation. AnnTaylor will
provide the Settlement Administrator with sufficient information to make its
calculations to comply with these distributional requirements. Where necessary
due to any gap in the records, the data necessary to perform the foregoing
calculations will be extrapolated from AnnTaylor’s existing data. AnnTaylor
certifies that the data and estimates previously provided to and used by
Plaintiffs’ counsel to prepare the distribution formulas are accurate to the
best of its knowledge based on available company records.

3. Employer and Employee Taxes. The Parties agree that one-third of each
Settlement Payment shall be deemed wages for which withholding will be made for
Employee Taxes (and for which AnnTaylor will pay any Employer Taxes with funds
separate and apart from the Settlement Consideration). The Parties further agree
that one-third of the gross Settlement Payment represents the payment of
interest and one-third of the gross Settlement Payment represents the payment of
penalties under the California Labor Code. Any Settlement Payments made under
this Stipulation shall be reported by AnnTaylor to the applicable governmental
authorities on IRS Form W-2 (for wages) or Form 1099 (for interest, penalties,
and Enhancements). Neither Class Counsel nor Defense Counsel intend this
communication to

 

PROPOSED STIPULATION OF SETTLEMENT

22



--------------------------------------------------------------------------------

constitute legal advice regarding the taxability of any amount paid hereunder,
nor shall it be relied upon as such. To the extent that this Stipulation or any
of its attachments is interpreted to contain or constitute advice regarding any
Federal tax issue, such advice is not intended or provided to be used, and
cannot be used, by any person for the purpose of avoiding penalties under the
United States Internal Revenue Code.

4. Reasonableness of Settlement Payment Formula. The Parties recognize and agree
that the claims for overtime compensation and meal and rest breaks in this
Litigation are extremely difficult to determine with any certainty for any given
year, or at all, and are subject to myriad differing calculations and formulas
and the current uncertainty as to the applicable statutes of limitations for
such claims. The Parties hereby agree that the formula for allocating the
Settlement Payments to Class Members provided herein is reasonable and that the
Settlement Payments provided herein are designed to provide a fair settlement to
the persons within the Class, despite the uncertainties associated with amounts
alleged to be owed to Class Members and the calculation of them.

H. Administration of the Settlement.

1. Settlement Administrator. The Settlement Administrator will administer the
Settlement, including distributing all required notices and forms to Class
Members, receiving claims and requests for exclusion, reviewing Claim Forms to
determine eligibility for Settlement Payments, handling any inquires by Class
Members regarding claims or Settlement Payments, auditing and distributing the
Settlement Payments, and performing such other tasks as the Parties mutually
agree or that the Court orders the Settlement Administrator to perform. The
Settlement Administrator will determine, based on the methodology outlined in
this Stipulation, as well as

 

PROPOSED STIPULATION OF SETTLEMENT

23



--------------------------------------------------------------------------------

the contents of Claim Forms, the amount of the Settlement Payments. The
Settlement Administrator shall keep Defense Counsel and Class Counsel informed
of all distributions and upon completion of administration of the Settlement,
the Settlement Administrator shall provide written certification of such
completion to counsel for Parties. The Parties agree that the Settlement
Administrator shall conduct all administration of the Settlement, and that Class
Counsel shall receive no fee or payment relating to the administration of the
Settlement outside of the fees sought to be awarded by the Court pursuant to the
terms of this Stipulation. The Parties each represent they do not have any
financial interest in the Settlement Administrator or otherwise have a
relationship with the Settlement Administrator that could create a conflict of
interest. The Settlement Administrator has agreed to undertake these
responsibilities, as reflected in the signed Acknowledgment attached hereto as
Exhibit F.

2. AnnTaylor. AnnTaylor will prepare the actual checks for Settlement Payments
to Authorized Claimants based on data provided by the Settlement Administrator,
and then submit these checks to the Settlement Administrator for auditing and
mailing to Authorized Claimants. AnnTaylor will pay all Employer Taxes, and
withhold all Employee Taxes from each Authorized Claimant’s Settlement Payment,
and remit both to the proper governmental taxing authorities. AnnTaylor will
report all payments hereunder to the appropriate governmental authorities in
accordance with the provisions of this Stipulation. Administrative Costs up to
$50,000 will be paid by AnnTaylor with no diminishment in the Settlement
Consideration, while Administrative Costs in excess of $50,000 shall be deducted
first from the 5% contingency and then from any unclaimed settlement funds and,
finally, from the remaining Settlement Consideration (thereby proportionately
reducing the Settlement Payment to each Authorized Claimant). AnnTaylor will
provide Class Counsel with copies of the checks for Settlement Payments provided
to the Settlement Administrator.

 

PROPOSED STIPULATION OF SETTLEMENT

24



--------------------------------------------------------------------------------

3. Timing of Administration. The Settlement Administrator shall not begin
processing any claims from Class Members unless and until this Settlement
receives preliminary approval by the Court and shall not distribute any
Settlement Payments before the Effective Date. Under no circumstances shall the
Settlement Administrator finalize or distribute any Settlement Payment to any
Class Member until all timely claims have been considered, calculated, and
accounted for, and all obligations to be paid from the Settlement Consideration
set forth herein have been satisfied. In the event an appeal is filed from the
Court’s Final Judgment, or any other appellate review is sought prior to the
Effective Date, administration of the Settlement shall be stayed pending final
resolution of the appeal or other appellate review.

I. Disbursement of Settlement Payments; Handling of Unclaimed Funds.

1. After the Effective Date, the Settlement Payments shall be distributed to
Authorized Claimants in accordance with the eligibility requirements set forth
in this Stipulation. The Settlement Administrator shall calculate the amounts of
Settlement Payments in accordance with the methodology set out in this
Stipulation. Within ten (10) days after the Effective Date, the Settlement
Administrator shall provide Defense Counsel and Class Counsel with a register
listing all Settlement Class Members and the number and gross amount of valid
claims received from Authorized Claimants for verification. Upon receiving such
verification from Counsel for the Parties, the Settlement Administrator shall
promptly notify Defense Counsel. AnnTaylor thereafter shall have thirty
(30) days to provide the Settlement Administrator with checks payable to
Authorized Claimants for the amount of the Settlement Payments. The Settlement
Administrator shall audit the checks, resolve any discrepancies, and mail the
checks to Authorized Claimants within sixty (60) days after the Effective Date,
but in no event shall any payment be made prior to the Effective Date.

 

PROPOSED STIPULATION OF SETTLEMENT

25



--------------------------------------------------------------------------------

2. Any checks paid to Authorized Claimants shall remain valid and negotiable for
ninety (90) days from the date of their issuance and may thereafter
automatically be canceled if not cashed by an Authorized Claimant within that
time, at which time the Authorized Claimant’s claim will be deemed void and of
no further force and effect and the uncashed amount shall be deemed unclaimed
funds and remain the property of AnnTaylor.

3. Promptly after the disbursement of all Settlement Payments is complete and
the time for cashing outstanding Settlement Payments has expired, the Settlement
Administrator shall provide Class Counsel and Defense Counsel with a declaration
attesting to the completion of administration of the Settlement and reflecting
the names of (a) all person who were sent the Class Notice, (b) all Authorized
Claimants and the amount of any Settlement Payment to each, and (c) all
Authorized Claimants who failed to timely cash their settlement checks and the
amount of Settlement Payment to each. Class Counsel shall notify the Court upon
receiving such declaration.

4. Every effort shall be made to complete administration of the Settlement
within (180) days after the Effective Date. Should additional time be needed to
complete the administration, the Settlement Administrator may obtain additional
time upon written request (including an explanation of the need for such
additional time) to and approval by Class Counsel and Defense Counsel. If either
Class Counsel or Defense Counsel does not agree to the request for additional
time, then the Settlement Administrator or either of the Parties may make an
application to the Court.

 

PROPOSED STIPULATION OF SETTLEMENT

26



--------------------------------------------------------------------------------

5. No person shall have any claim against AnnTaylor, the Individual Plaintiffs,
Class Counsel, Defense Counsel, or the Settlement Administrator based on
distributions made in accordance with this Stipulation, the allocation of the
Settlement Consideration hereunder, and/or further orders of the Court.

J. Class Counsel’s Attorneys’ Fees and Costs.

1. Subject to Court approval, AnnTaylor agrees to pay Class Counsel attorneys’
fees of up to 27.5% of the Settlement Consideration ($1,787,500.00) and actual
out-of pocket costs actually incurred by Class Counsel not to exceed $30,000,
all to be paid out of the Settlement Consideration (the “Fee Award”). This Fee
Award shall be the sole payment made to Class Counsel by Defendants. Defendants
agree to join in Class Counsel’s application to the Court for a Fee Award so
long as such application does not exceed the amounts specified in this Section.

2. The total Fee Award shall be paid 50% to Kramer & Jacob, LLP and 50% to
Keller Grover LLP within fifteen (15) days after the Effective Date. AnnTaylor
shall issue separate checks to Kramer & Jacob, LLP and Keller Grover LLP to
reimburse them for their respective out-of-pocket costs, in an amount totaling
not more than $30,000 in the aggregate (to be paid out of the Settlement
Consideration). The appropriate amount of each check will be provided in the
Court’s Order regarding fees and costs. Defendants shall issue a Form 1099 to
each payee for the payment made in accordance with this Section VIII.J. Payment
of the Fee Award checks to Kramer & Jacob, LLP and Keller Grover LLP shall
constitute full satisfaction of any obligation to pay any amounts to any person,
attorney or law firm for attorneys’ fees, expenses or costs in the Actions
incurred by any attorney on behalf of the

 

PROPOSED STIPULATION OF SETTLEMENT

27



--------------------------------------------------------------------------------

Individual Plaintiffs and/or the Class in connection with the Actions, and shall
relieve AnnTaylor and Defense Counsel of any further liability or responsibility
to Class Counsel or any other attorney or law firm or any vendors or third
parties for any fees, expenses and/or costs to which any of them may claim to be
entitled on behalf of the Individual Plaintiffs and/or the Class in connection
with the Actions. Upon payment of the Fee Award checks to Kramer & Jacob, LLP
and Keller Grover LLP, the Individual Plaintiffs and Class Counsel release
AnnTaylor from any and all claims for attorneys’ fees or costs resulting from
this Litigation or distribution of the Fee Award. Individual Plaintiffs jointly
and severally represent and warrant that, other than Kramer & Jacob, LLP and
Keller Grover LLP, there are no attorneys who have claims for fees or costs
arising out of the Litigation or the Settlement.

3. Except as provided in this Section, each of the Parties shall bear her or its
own attorneys’ fees, costs, and expenses incurred in the prosecution, defense,
or settlement of the Litigation, and specifically, without limitation,
Defendants shall bear no court costs.

4. The allowance, disallowance, or modification by the Court of the application
of Class Counsel for a Fee Award are to be considered by the Court separately
from the Court’s consideration of the fairness, reasonableness, adequacy and
good faith of the Settlement. Any order or proceedings relating to the
attorneys’ fee application by Class Counsel, or any appeal from any order
relating thereto or modification or reversal thereof, shall not operate to
terminate or cancel the Stipulation or affect or delay the finality of the Final
Judgment.

 

PROPOSED STIPULATION OF SETTLEMENT

28



--------------------------------------------------------------------------------

IX. MISCELLANEOUS

A. Stay of Proceedings.

1. This Litigation. All discovery, motions and other proceedings, other than
that necessary to obtain the Court’s final approval of the Settlement, shall be
stayed pending such final approval.

2. Related Actions or Proceedings. Individual Plaintiffs and Class Counsel agree
to join in AnnTaylor’s request to abate and/or dismiss any other actions or
proceedings asserting any Released Claims by or on behalf of Class Members,
including but not limited to the action entitled “Griselda Gomez, individually
and on behalf of all others similarly situated, v. AnnTaylor, Inc., AnnTaylor
Retail, Inc., AnnTaylor Store Corporation, and Does 1-100, inclusive,” pending
in Los Angeles Superior Court, Case No. BC344390.

B. No Admission of Liability; Inadmissibility of Settlement. The Parties enter
into this Settlement to resolve the dispute that has arisen between them and to
avoid the burden, expense and risk of continued litigation. In entering into
this Settlement, Defendants do not admit, and specifically deny, having violated
any federal, state or local law, any regulations or guidelines promulgated
pursuant to any statute, or any other applicable laws, regulations or legal
requirements, including common law. Whether or not the Settlement is finally
approved, neither the Settlement, nor this Stipulation or any other document,
statement, proceeding or conduct related to the Settlement, nor any reports or
accounts thereof, shall in any event be:

1. Construed as, offered or admitted in evidence as, received as, or deemed to
be evidence for any purpose adverse to the Released Parties, including, but not
limited to, evidence of a presumption, concession, indication or admission by
any of the Released Parties of any liability, fault, wrongdoing, omission,
concession or damage; or

 

PROPOSED STIPULATION OF SETTLEMENT

29



--------------------------------------------------------------------------------

2. Disclosed, referred to or offered or received in evidence against any of the
Released Parties, in any further proceeding in the Litigation, or any other
civil, criminal or administrative action or proceeding, except for purposes of
settling this Litigation pursuant to this Stipulation, staying any action or
proceeding raising claims released hereunder, or enforcing the terms of the
Settlement.

C. Nullification of Settlement Stipulation. In the event: (i) the Court does not
finally approve the Settlement materially in the form agreed by the Parties;
(ii) the Court does not enter a Final Judgment as provided herein which becomes
final as a result of the occurrence of the Effective Date; or (iii) the
Settlement does not become final for any other reason, including the opt out of
more than 6.5% of Plaintiffs and AnnTaylor’s decision to reject the Settlement
on that basis, this Settlement shall be null and void and any order or judgment
entered by the Court in furtherance of this Settlement shall be treated as
withdrawn or vacated by stipulation of the Parties. In such a case, the Parties
shall be returned to their respective statuses as of the date and time
immediately prior to the execution of this Stipulation, and the Parties shall
proceed in all respects as if this Settlement had not been executed.
Invalidation or modification of any material term of this Stipulation shall
invalidate the Settlement in its entirely unless the Parties agree in writing
that the remaining provisions shall remain in full force and effective.

D. Privacy of Documents and Information. The Individual Plaintiffs and their
counsel agree that they will abide by the terms of the Stipulated Protective
Order Re Confidential Discovery entered in the Litigation. Plaintiffs and their
counsel further agree that they will return to AnnTaylor any documents provided
to them by AnnTaylor within one (1) year of the Effective Date, and that none of
the documents and information provided to them by AnnTaylor shall be used for
any purpose other than these Actions.

 

PROPOSED STIPULATION OF SETTLEMENT

30



--------------------------------------------------------------------------------

E. No Injunctive Relief. AnnTaylor shall not be required as a part of this
Settlement to enter into any consent decree, nor shall AnnTaylor be required to
agree to any provision for injunctive relief, nor shall AnnTaylor be required to
modify or eliminate any of its personnel practices or policies, or adopt any new
personnel practices or policies.

F. No Effect on Employee Benefits. The Parties agree that any Settlement
Payments to Authorized Claimants and Enhancements under the terms of this
Stipulation do not represent any modification of previously credited hours of
service or other eligibility criteria under any employee pension benefit plan or
employee welfare benefit plan sponsored by AnnTaylor. Further, any Settlement
Payments or Enhancements hereunder shall not be considered “compensation” in any
year for purposes of determining eligibility for, or benefit accrual within or
calculation of any benefits under any employee pension benefit plan or employee
welfare benefit plan sponsored by AnnTaylor.

G. Publicity. Plaintiffs will provide AnnTaylor with an advance copy of any
proposed press release or other form of publicity announcing that all claims
have been amicably resolved. Any such form of publicity shall be limited to the
actual terms and descriptions of the Settlement in the Stipulation. Nothing
herein shall prevent Individual Plaintiffs and Class Counsel from communicating
with Class Members regarding the terms of this Stipulation.

H. Exhibits and Headings. The terms of this Stipulation include the terms set
forth herein and exhibits attached hereto, which are incorporated by this
reference as though fully set forth herein and are an integral part of the
Settlement. The descriptive headings of any

 

PROPOSED STIPULATION OF SETTLEMENT

31



--------------------------------------------------------------------------------

paragraphs or sections of this Stipulation are inserted for convenience of
reference only and do not constitute a part of this Stipulation or in any way
define, limit, extend, or describe the scope of this Stipulation or any
provision hereof.

I. Entire Agreement. This Stipulation and any exhibits attached hereto
constitute the entire agreement among the Parties, and no oral or written
representations, warranties or inducements have been made to any Party
concerning this Stipulation other than the representations, warranties and
covenants contained and memorialized in such documents. All prior or
contemporaneous negotiations, agreements, understandings, and representations,
whether written or oral, are expressly superseded hereby and are of no further
force and effect. Each of the Parties acknowledges that it has not relied on any
promise, representation or warranty, express or implied, not contained in this
Stipulation.

J. Amendment or Modification. This Stipulation may be amended or modified only
by a written instrument signed by all Parties and their counsel or their
successors-in-interest and approved by the Court.

K. Authorization to Enter Into Settlement Agreement. Counsel for all Parties
warrant and represent they are expressly authorized by their client(s) to
negotiate this Stipulation and to take all appropriate action required or
permitted to be taken by such Parties pursuant to this Stipulation to effectuate
its terms, and to execute any other documents required to effectuate the terms
of this Stipulation.

L. Binding on Successors and Assigns. This Stipulation shall be binding upon,
and inure to the benefit of, the Parties hereto and respective heirs, trustees,
executors, administrators, successors and assigns.

 

PROPOSED STIPULATION OF SETTLEMENT

32



--------------------------------------------------------------------------------

M. No Prior Assignments. The Parties represent, covenant, and warrant that they
have not, directly or indirectly, assigned, transferred, encumbered, or
purported to assign, transfer, or encumber to any person or entity any portion
of any liability, claim, demand, action, cause of action or rights herein
released and discharged except as set forth herein.

N. No Retaliation. AnnTaylor shall not take any adverse action against any Class
Member because of the existence of, and/or their participation in, the Actions
or because they choose to take the benefit of the Settlement, request to be
excluded from the Class or object to the Settlement.

O. Cooperation in Administration. The Parties will cooperate in the
administration process and to take all reasonable efforts to minimize the costs
and expenses incurred in administration of the Settlement.

P. Counterparts. This Stipulation may be executed in one or more counterparts,
and when each party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with other
signed counterparts, shall constitute one Stipulation, which shall be binding
upon and effective as to all Parties.

Q. Continuing Jurisdiction of the Court. The Parties agree that following entry
of the Final Judgment, this Stipulation shall be enforceable by the Court
pursuant to Section 664.6 of the California Code of Civil Procedure, and the
Court shall retain exclusive and continuing jurisdiction of this Litigation over
all Parties and Class Members to interpret and enforce the terms, conditions,
and obligations of the Settlement. The Individual Plaintiffs, Class Members, and
AnnTaylor hereby submit to the personal and exclusive jurisdiction of the Court
for purposes of interpreting, implementing and enforcing the Settlement embodied
in this Stipulation and all Orders and judgments entered in connection
therewith.

 

PROPOSED STIPULATION OF SETTLEMENT

33



--------------------------------------------------------------------------------

R. Cooperation in Drafting. The Parties hereto agree that the terms and
conditions of this Stipulation are the result of lengthy, intensive arms length
negotiations between the Parties and that this Stipulation shall not be
construed in favor of or against any party by reason of the extent to which any
party or his, her or its counsel participated in the drafting of this
Stipulation.

S. Invalidity of Any Provision. Before declaring any provision of this
Stipulation invalid, the Court shall first attempt to construe all provisions
valid to the fullest extent possible consistent with applicable precedents.

T. California Law Governs. All terms of this Stipulation and the exhibits hereto
shall be governed by and interpreted according to the laws of the State of
California.

U. Enforcement Actions. In the event that one or more of the Parties institutes
any legal action, arbitration, or other proceeding against any other party or
parties to enforce the provisions of this Stipulation or to declare rights
and/or obligations under this

[Signatures on Next Page]

Stipulation, the successful party or parties shall be entitled to recover from
the unsuccessful party or parties reasonable attorneys’ fees and costs incurred
in connection with any such enforcement actions.

 

PROPOSED STIPULATION OF SETTLEMENT

34



--------------------------------------------------------------------------------

      MELISSA LAYKIN Date:  

 

   

 

      NAOKO SO Date:  

 

   

 

      AMANDA WATSON Date:  

 

   

 

Date:  

 

    ANNTAYLOR RETAIL, INC.       By:  

 

Date:  

 

    ANNTAYLOR STORES CORPORATION       By:  

 

[Signatures Continue on Next Page]

 

PROPOSED STIPULATION OF SETTLEMENT

35



--------------------------------------------------------------------------------

Approved as to Form and Content:

 

Date:   

 

      KRAMER & JACOB, LLP          By:   

 

            Jennifer Kramer             Attorneys for Plaintiffs Laykin and So
Date:   

 

      KELLER GROVER LLP          By:   

 

            Eric Grover             Attorneys for Plaintiff Watson Date:   

 

      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP          By:   

 

            Karen L. Corman             Attorneys for Defendants

 

PROPOSED STIPULATION OF SETTLEMENT

36